Exhibit 12.1 COMPUTATION OF CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENT (In thousands except ratios) Excluding Interest on Deposits Nine Months Ended September 30, Year Ended December 31, without Goodwill adjustment 2009 2008 2008 2007 2006 2005 2004 Restated Restated Restated Income (loss) before income taxes $ (54,999 ) $ (51,605 ) $ (135,078 ) $ 54,813 $ 47,599 $ 16,876 $ 27,925 Fixed charges Interest on: Federal Home Bank advances 2,025 4,310 5,407 4,168 14,354 21,906 20,336 Other borrowings 1,553 1,874 2,271 3,214 3,744 1,765 1,051 Junior subordinated debentures 3,700 5,399 7,353 8,888 8,029 5,453 3,461 Preferred stock dividend requirement 7,266 - 1,077 - Total fixed charges and preferred stock dividend requirement 14,544 11,583 16,108 16,270 26,127 29,124 24,848 Earnings (for ratio calculation) $ (40,455 ) $ (40,022 ) $ (118,970 ) $ 71,083 $ 73,726 $ 46,000 $ 52,773 Ratio of earnings to fixed charges (1) (2) (3) 4.37 x 2.82 x 1.58 x 2.12 x The earnings coverage for some of these periods were inadequate to cover total fixed charges.The coverage deficiencies were: (1) for the nine months ended September 30, 2009: $40.5 million (2) for the nine months ended September 30, 2008: $40.0 million (3) for the year ended December 31, 2008: $119.0 million COMPUTATION OF CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENT (In thousands except ratios) Including Interest on Deposits without Goodwill adjustment Nine Months Ended September 30, Year Ended December 31, 2009 2008 2008 2007 2006 2005 2004 Income before income taxes $ (54,999 ) $ (51,605 ) (135,078 ) $ 54,813 $ 47,599 $ 16,876 $ 27,925 Fixed charges Interest on : Deposits 65,548 84,446 110,314 129,420 89,987 52,253 35,067 Federal Home Bank advances 2,025 4,310 5,407 4,168 14,354 21,906 20,336 Other borrowings 1,553 1,874 2,271 3,214 3,744 1,765 1,051 Junior subordinated debentures 3,700 5,399 7,353 8,888 8,029 5,453 3,461 Preferred stock dividend requirement 7,266 - 1,077 - Total fixed charges and preferred stock dividend requirement 80,092 96,029 126,422 145,690 116,114 81,377 59,915 Earnings (for ratio calculation) $ 25,093 $ 44,424 (8,656 ) $ 200,503 $ 163,713 $ 98,253 $ 87,840 Ratio of earnings to fixed charges 0.31 x 0.46 x (4) 1.38 x 1.41 x 1.21 x 1.47 x The earnings coverage for some of these periods were inadequate to cover total fixed charges.The coverage deficiencies were: (4) for the year ended December 31, 2008: $8.7 million COMPUTATION OF CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES (In thousands except ratios) Excluding Interest on Deposits with Goodwill adjustment Nine Months Ended September 30, Year Ended December 31, 2009 2008 2008 2007 2006 2005 2004 Restated Restated Restated Income(loss) before income taxes $ (54,999 ) $ (51,605 ) $ (135,078 ) $ 54,813 $ 47,599 $ 16,876 $ 27,925 less: Goodwill impairment - 50,000 121,121 - Adjusted income(loss) before taxes (54,999 ) (1,605 ) (13,957 ) 54,813 47,599 16,876 27,925 Fixed charges Interest on : Federal Home Bank advances 2,025 4,310 5,407 4,168 14,354 21,906 20,336 Other borrowings 1,553 1,874 2,271 3,214 3,744 1,765 1,051 Junior subordinated debentures 3,700 5,399 7,353 8,888 8,029 5,453 3,461 Preferred stock dividend requirement 7,266 - 1,077 - Total fixed charges and preferred stock dividend requirement 14,544 11,583 16,108 16,270 26,127 29,124 24,848 Earnings (for ratio calculation) $ (40,455 ) $ 9,978 $ 2,151 $ 71,083 $ 73,726 $ 46,000 $ 52,773 Ratio of earnings to fixed charges (1) 0.86 x 0.13 x 4.37 x 2.82 x 1.58 x 2.12 x (1) The earnings coverage for some of these periods were inadequate to cover total fixed charges.The coverage deficiencies were: for the nine months ended September 30, 2009: $40.5 million COMPUTATION OF CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENT (In thousands except ratios) Including Interest on Deposits Nine Months Ended September 30, Year Ended December 31, with Goodwill adjustment 2009 2008 2008 2007 2006 2005 2004 Income before income taxes $ (54,999 ) $ (51,605 ) (135,078 ) $ 54,813 $ 47,599 $ 16,876 $ 27,925 less: Goodwill impairment - 50,000 121,121 - Adjusted income(loss) before taxes (54,999 ) (1,605 ) (13,957 ) 54,813 47,599 16,876 27,925 Fixed charges Interest on : Deposits 65,548 84,446 110,314 129,420 89,987 52,253 35,067 Federal Home Bank advances 2,025 4,310 5,407 4,168 14,354 21,906 20,336 Other borrowings 1,553 1,874 2,271 3,214 3,744 1,765 1,051 Junior subordinated debentures 3,700 5,399 7,353 8,888 8,029 5,453 3,461 Preferred stock dividend requirement 7,266 - 1,077 - Total fixed charges and preferred stock dividend requirement 80,092 96,029 126,422 145,690 116,114 81,377 59,915 Earnings (for ratio calculation) $ 25,093 $ 94,424 112,465 $ 200,503 $ 163,713 $ 98,253 $ 87,840 Ratio of earnings to fixed charges 0.31 x 0.98 x 0.89 x 1.38 x 1.41 x 1.21 x 1.47 x
